Case 18-20268        Doc 41     Filed 02/11/19     Entered 02/11/19 17:06:53          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 20268
         Carl E. Dobbins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/19/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 12/11/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-20268             Doc 41          Filed 02/11/19      Entered 02/11/19 17:06:53               Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $1,680.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                              $1,680.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,591.98
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                   $88.02
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $1,680.00

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim           Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted        Allowed        Paid         Paid
 Ad Astra Recovery Serv                     Unsecured          87.00           NA             NA            0.00       0.00
 AFNI, Inc                                  Unsecured         627.00           NA             NA            0.00       0.00
 American InfoSource LP as agent for        Unsecured         187.50           NA             NA            0.00       0.00
 Americollect Inc                           Unsecured         399.00           NA             NA            0.00       0.00
 BK OF AMER                                 Unsecured         253.00           NA             NA            0.00       0.00
 City of Chicago - Parking and red Light Ti Unsecured      3,900.00            NA             NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured      1,996.40            NA             NA            0.00       0.00
 ComEd                                      Unsecured         186.00           NA             NA            0.00       0.00
 Enhanced Recovery Co L                     Unsecured      1,036.00            NA             NA            0.00       0.00
 FIRST PREMIER BANK                         Unsecured         721.00           NA             NA            0.00       0.00
 Freedom Cash Lenders                       Unsecured         400.00           NA             NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority             0.00           NA             NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority        9,368.97            NA             NA            0.00       0.00
 Inbox Loan                                 Unsecured         700.00           NA             NA            0.00       0.00
 Merchants & Medcal                         Unsecured         835.00           NA             NA            0.00       0.00
 My Quick Wallet                            Unsecured         400.00           NA             NA            0.00       0.00
 Peoples Gas                                Unsecured         397.00           NA             NA            0.00       0.00
 Prestige Financial Services                Secured       14,693.00     14,915.10       14,915.10           0.00       0.00
 Semrad Law Firm                            Unsecured           0.00           NA             NA            0.00       0.00
 Speedy Cash                                Unsecured          87.00           NA             NA            0.00       0.00
 WoW Cable Co                               Unsecured         300.00           NA             NA            0.00       0.00
 Xfinity                                    Unsecured         396.00           NA             NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-20268        Doc 41      Filed 02/11/19     Entered 02/11/19 17:06:53             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $14,915.10               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $14,915.10               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,680.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,680.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
